Citation Nr: 0302424	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
tinea pedis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1988 through 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to an increased rating for service-connected 
tinea pedis, evaluated as 10 percent disabling.  The veteran 
appealed, and in March 2000, the Board remanded the claim for 
additional development.  

In April 1997, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing at the RO.  However, in a 
statement received by the RO in July 1999, it was indicated 
that the veteran wished to withdraw his request for a 
hearing.  Accordingly, the Board will proceed without further 
delay.


FINDINGS OF FACT

1.  The veteran's tinea pedis is primarily manifested by 
scales and fissures between the third and fifth toes, 
bilaterally, and thickened and discolored nails; it is not 
shown to be productive of constant exudation or itching, 
extensive lesions, or marked disfigurement; body surface 
involved is limited to well less than 20 percent of total 
body area.

2.  Systemic therapy has not been prescribed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
pedis have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.7, 4.118, 
Diagnostic Code 7806 (as in effect August 30, 2002, and 
thereafter).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's January 1997 decision that the 
evidence did not show that the criteria for an increased 
rating for tinea pedis had been met.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case (SOC), and the four supplemental 
statements of the case (SSOC's) informed the appellant of the 
relevant criteria.  Furthermore, in a letter dated in October 
2002, the veteran was notified of a change in the applicable 
regulations.  He was told that he had 60 days to respond with 
additional argument or evidence.  There is no record of a 
response.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
SSOC's and the Board's October 2002 letter sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this regard, a letter, 
received in February 2001, shows that the veteran stated that 
the only relevant treatment that he had received was at the 
Philadelphia VA Medical Center (VAMC), and these records have 
been obtained.  In summary, it does not appear that there are 
any missing records that have been identified and that are 
obtainable, and that are relevant to the outcome of this 
claim.  Finally, in the Board's October 2002 letter, the 
veteran was notified of the provisions of the VCAA pertaining 
to the duty to assist, as codified at 38 U.S.C.A. § 5103A 
(West Supp. 2002).  This letter informed him that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain records necessary to substantiate his claim such as 
private medical records, employment records or records from 
state or local government agencies, and that VA would make as 
many requests as necessary to obtain records from Federal 
agencies unless further efforts were determined to be futile.  
See 38 C.F.R. § 3.159(c) (2002).  He was also notified that 
it was ultimately his responsibility to provide evidence in 
support of his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Given the foregoing, the Board finds that there is no issue 
as to whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Finally, the RO has 
obtained the veteran's available service medical records from 
the National Personnel Records Center, and both VA and non-VA 
medical treatment reports have been associated with the 
claims file.  Several VA examinations covering the disability 
in issue have been performed.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Increased Rating

A review of the veteran's written statements, and the 
transcript from his hearing, held in May 1997, shows that he 
argues that an increased rating is warranted for his tinea 
pedis due to such symptoms as sweating, itching and bleeding.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2002).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Service connection for tinea pedis was granted by the RO in 
June 1992, and the RO evaluated this disability as 10 percent 
disabling.  In February 1996, the veteran filed a claim for 
an increased rating for his tinea pedis.  In January 1997, 
the RO denied the claim, and the veteran has appealed.  

The Board initially notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In a 
letter, dated in October 2002, the veteran was notified of 
the new regulations.  The Board further notes that the 
changed regulation may not be applied prior to the effective 
date.  See 38 U.S.C.A. § 5110(g) (West 1991).  In this case, 
in October 2002, the Board sent the veteran a letter which 
notified him of the new criteria, and he was given 60 days to 
present additional argument or evidence.  There is no record 
of a response.  The Board therefore finds that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim.  Bernard.  

The veteran's tinea pedis is rated by analogy to eczema.  See 
38 C.F.R. § 4.20 (2002); see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(as in effect prior to August 30, 2002), eczema with 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area is assigned a 10 percent 
evaluation.  A 30 percent rating is warranted for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement. 

With regard to the new criteria, under 38 C.F.R. § 4.118, DC 
7806 (as in effect August 30, 2002), a 10 percent rating is 
warranted for: Dermatitis or eczema, At least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

The medical evidence for consideration in this case includes 
VA outpatient treatment reports, dated between 1996 and 2001, 
VA examination reports, dated between 1996 and 2001, reports 
from Dr. Alex Klufas, dated between 1994 and 1998, and 
reports from Vincent J. Pongia, DPM, dated in January 1998.  

The VA outpatient treatment reports show that the veteran 
received ongoing treatment for foot skin symptoms that 
included painful nails and calluses, and burning and itching 
of the feet.  The assessments included tinea pedis and 
onychomycosis.  In January 1997, he was treated for foot 
pain, and the report notes that his nails were thick and 
mycotic, but that there were no open skin lesions and that no 
hyperkeratotic tissue was present.  The relevant assessment 
was onychomycosis 1-10 reduced.  In October 1997, he 
underwent a partial nail avulsion for an ingrown right hallux 
nail, with follow-up treatment.  The assessment was 
onychocryptosis.  These outpatient treatment reports 
primarily show that the veteran's tinea pedis symptoms were 
manifested by scales and fissures between the fourth and 
fifth toes, bilaterally (some reports also indicate scales 
and fissures between the third and fourth toes), with some 
findings of blisters and/or hypopigmentation between these 
toes.  His symptoms were also manifested by nails that were 
thickened and discolored.  There are also some reports of 
skin flaking along the lateral aspect of the feet.  An April 
1999 statement from a VA physician asserts that the veteran 
has tinea pedis, and that his symptoms are being controlled 
with conservative management and local medication (Capsaicin 
cream, antifungal agents).  Reports dated in 2000 include 
several notations that the veteran's tinea pedis was "under 
reasonable control," as well as a notation that he was 
"doing well" (March 2000) and that his "feet [are] doing 
OK" (September 2000).  A report, dated in March 2000, notes 
"very minimal scale on feet," and "mild thickening of 
great toes with subungual debris."  Overall, the reports 
dated in 2000 indicate that the veteran was taking 
medications for control of his tinea pedis symptoms, and show 
that there was no cyanosis, clubbing or edema.  

An April 1996 VA skin examination report shows complaints of 
fungal infections treated with medications.  On examination, 
there were some transient, recurrent paresthesias and 
dysesthesias in the feet, but no pruritus or hyperesthesia.  
There were also some patchy, poorly demarcated 
hyperpigmentation on the dorsum of the lower extremities and 
the feet, and some interdigital maceration and fissures 
present.  The diagnoses were chronic tinea pedis and 
hyperpigmentation, nonspecific, consistent with post-
inflammatory changes to the feet.   

An April 1996 VA foot examination report shows complaints of 
foot burning and pain.  On examination, there was eczematous 
dermatitis with no open lesions, maceration of the digital 
interspaces and dystrophic nails times ten.  The diagnoses 
included chronic tinea pedis and onychomycosis.  

An October 1997 VA peripheral nerves examination report shows 
complaints of chronic fungal infections.  On examination, 
there were no atrophic changes, loss of skin or hair, edema 
or swelling.  

An October 1997 VA diseases of the arteries/veins examination 
report shows that on examination, the skin of the feet was 
normal.
 
An October 1997 VA skin examination report shows complaints 
of pruritus and scaly lesions on both feet.  On examination, 
there were scales on both soles, and thickened and discolored 
toenails.  The diagnoses were tinea pedis and onychomycosis.  

Reports, and a letter, from Vincent A. Pongia, Jr., 
F.A.C.F.S., dated in January 1998, note that the veteran has 
tinea pedis and onychomycosis characterized by interdigital 
peeling and maceration, and severe hypertrophic changes of 
the nail plates with extensive subungual debris and rash 
formation.  

An August 2000 VA skin examination report shows complaints of 
chronic tinea pedis, with use of medications for control of 
symptoms.  On examination, there was possible mycotic nail 
involvement and maceration in the fourth interspaces 
bilaterally and some cracking in the other interspaces on the 
right foot.  The soles and borders of the feet had scaling 
and some minor evidence of a moccasin tinea pedis.  The 
diagnosis was "chronic tinea pedis consistent with what he 
has had all along."  

An April 2001 VA skin examination report shows complaints of 
foot itching, painful callous and a constant foot rash.  On 
examination, the feet had minimal erythema and scale, mostly 
dryness and post-inflammatory hyperpigmentation.  There was 
some interdigital maceration on both feet.  The diagnosis was 
"tinea pedis, mainly interdigital spaces right now." 

A June 2001 VA skin examination report shows complaints of 
foot and nail problems, to include itching with subsequent 
bleeding and break down of the areas.  On examination, the 
examiner stated that most of the disease was in the web 
spaces of the feet, with interdigital maceration of the toe 
webs with scale on the soles and dystrophy of the first and 
second toenails bilaterally.  There was itching, maceration 
and crusting.  The diagnosis was onychomycosis and tinea 
pedis.  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's tinea 
pedis does not more nearly approximate the requirements for a 
rating in excess of 10 percent.  As an initial matter, the 
Board notes that the medical evidence includes complaints and 
treatment for neurological symptoms affecting the feet which 
are associated with service-connected conditions other than 
tinea pedis.  Specifically, the veteran has received ongoing 
treatment for symptoms associated with frostbite neuropathy 
of the feet (bilateral).  Service connection is currently in 
effect for this condition, and the RO has assigned each foot 
a (separate) 30 percent rating.  The veteran may not 
therefore be compensated for symptoms of these disorders in 
evaluating his tinea pedis.  See 38 C.F.R. § 4.14 (2002) 
(avoidance of pyramiding).

In summary, the evidence shows that the veteran's symptoms 
are primarily manifested by scales and fissures between the 
fourth and fifth toes, bilaterally, with some findings of 
blisters and/or hypopigmentation between these toes.  His 
tinea pedis is also manifested by nails that are thickened 
and discolored.  There are some reports of skin flaking along 
the lateral aspect of the feet.  Reports dated in 2000 note 
that the veteran's tinea pedis was "under reasonable 
control," to include "doing well" and "feet doing OK."  A 
March 2000 report noted "very minimal scale on feet," and 
"mild thickening of great toes with subungual debris."  The 
reports dated in 2000, together with the August 2000 and 
April 2001 VA examination reports, show that the criteria for 
a rating in excess of 10 percent under DC 7806 have not been 
met.  This evidence is the most recent medical evidence of 
record, and is considered more probative of the veteran's 
current condition that the older medical evidence.  
Francisco.  In addition, the Board points out that there is 
no competent evidence showing that the veteran's tinea pedis 
is productive of marked disfigurement, nor does the evidence 
show that the veteran has "extensive" lesions.  It 
therefore appears that the criteria for a 30 percent rating 
under DC 7806 have not been met, and the claim must be 
denied.  

With regard to the new criteria, the veteran's tinea pedis 
involving primarily the area between some toes is well less 
than 20 percent of total body area, nor has intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs been required during the past 12-
month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(as in effect August 30, 2002).  

The Board has determined that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for tinea pedis is denied.  


	______________________________
C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

